        Case 1:18-cv-07854-LJL-KHP Document 151
                                            150 Filed 07/02/20
                                                      07/01/20 Page 1 of 1

             LEE LITIGATION GROUP, PLLC
                           148 W. 24th Street, Eighth Floor
                                   New York, NY 10011
                                     Tel: 212-465-1180
                                     Fax: 212-465-1181
                                info@leelitigation.com
                                                                                               07/02/2020
WRITER’S DIRECT:      212-661-1008
                      anne@leelitigation.com
                                                                                      July 1, 2020
Via ECF                                        APPLICATION GRANTED: The final approval
Honorable Katherine H. Parker                  Conference in this matter that is scheduled for Thursday,
United States Magistrate Judge                 October 8, 2020 at 10:00 a.m. in Courtroom 17D, 500 Pearl
Southern District of New York
                                               Street, New York, NY 10007 is hereby rescheduled to
500 Pearl Street, Courtroom 17D
                                               Tuesday, December 8, 2020 at 10:00 a.m.
New York, NY 10007

               Re:    Delijanin v. Wolfgang’s Steakhouse, Inc., et al.
                      Docket No. 18-cv-07854
                                                                                               07/02/2020
Dear Judge Parker:

       We are counsel to Plaintiff in the above-captioned action and write to respectfully request
an adjournment of the final approval hearing that was just scheduled for October 8, 2020 to a date
after November 30, 2020.

       While we appreciate the Court’s expediency in granting the preliminary approval motion,
we believe holding the final approval hearing after the deadline for Defendants to fully fund the
settlement (November 30, 2020), would be in the best interests of the Plaintiff and the Class. This
way, if there is an issue with the funding, we can bring the issue before the Court prior to final
approval being granted, rather than having to return to the Court to seek enforcement of the
settlement agreement in a post-approval proceeding.

      We requested Defendants consent on June 25, 2020 and followed up three times thereafter,
however, as of this date, they have failed to provide a response regarding consent.

       We thank the Court for its kind consideration.

Respectfully submitted,

/s/ Anne Seelig
Anne Seelig, Esq.
